The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Claims 1, 9-13, 21-22, 25-26, 29 and 32-33 are presented for examination. 
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on January 21, 2022 requesting entry of the after-final submission dated December 21, 2021 has been entered.
Claims 1, 9-13, 21-22, 25-26, 29 and 32-33 are pending. Claims 32-33 are newly added. Claims 1, 13, 16 and 19 are amended. Claims 2, 8, 14, 20, 27-28 and 30-31 are cancelled.
Applicant’s arguments, filed December 21, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election with traverse of the invention of Group II (original claims 1-22), directed to a method of treating or preventing a NO-responsive disease or disorder by administering to a subject in need thereof an effective amount of an A-type procyanidin composed of n monomeric units of the recited formula, or a method of treating hypertension by administering to a subject in need thereof an effective amount of an A-type procyanidin composed of n monomeric units of the recited formula, and the election of (i) the A-type procyanidin trimer (2R,3R,4S)-2,8-bis(3,4-dihydroxyphenyl)-4-[(2R,3S)-2-(3,4-dihydroxyphenyl)-3,4-dihydro-3,5,7-trihydroxy-2H-1-benzopyran-8-yl]-3,4-dihydro-8,14-methano-2H,14H-1-benzopyrano[7,8-d][1,3]benzodioxocin-3,5,11,13,15-pentol, which is a compound of the chemical structure 
    PNG
    media_image1.png
    240
    269
    media_image1.png
    Greyscale
as the single disclosed species of A-type procyanidin, (ii) hypertension as the single disclosed species of NO-responsive disease or disorder, and (iii) a subject at risk of heart attack as the single disclosed species of subject to be treated, as stated in the reply filed January 19, 2021, which is still in effect over the claims. 
	In the December 21, 2021 claim listing, Applicant seeks the addition of new claims 32-33, which depend from claims already under examination and seek to further define the composition to be administered. Accordingly, such claims will be included with those presently under examination. 
	Thus, claims 12, 22 and 25 remain withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter. 
	The claims that are drawn to the elected invention and elected species are claims 1, 9-11, 13, 21, 26, 29 and 32-33 and such claims are herein acted on the merits infra.

Status of Objections/Rejections Set Forth in the October 21, 2021 Final Office Action
	In reply to the objection to claim 1 as set forth at p.3 of the previous Office Action dated October 21, 2021, Applicant now amends claim 1 to define the acronym “NO” as defining “nitric oxide”. Accordingly, the objection is now hereby withdrawn.
	In reply to the rejection of claims 26-31 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.4 of the previous Office Action dated October 21, 2021, Applicant now cancels claims 27-28 and 30-31, and further amends claims 26 and 29 to remove the limitation “in the form of an oral, sublingual, buccal, nasal, rectal, or topical product” and now presents such limitation in the form of newly added claims 32-33, which are dependent from claims 26 or 29, respectively. Accordingly, the rejection is now hereby withdrawn. 
	In reply to the rejection of claims 1, 10 and 26 under pre-AIA  35 U.S.C. §102(b) as being anticipated by Maher et al. (“Cranberry Juice Induces Nitric Oxide-Dependent Vasodilation In Vitro and Its Infusion Transiently Reduces Blood Pressure in Anesthetized Rats”, Journal of Medicinal Food, 2000; 3(3):141-147), citing to Foo et al. (“A-Type Proanthocyanidin Trimers from Cranberry that Inhibit Adherence of Uropathogenic P-Fimbriated Escherichia coli”, J. Nat. Prod., 2000; 63:1225-1228) as evidence, as set forth at p.4-9 of the previous Office Action dated October 21, 2021, Applicant now amends claim 1 to require that the “A-type procyanidin is isolated and purified to be at least about 90% pure”, thereby distinguishing over the cranberry juice product described by Maher et al. Accordingly, the rejection is now hereby withdrawn.
	In reply to the rejection of claims 1, 7, 10, 13 and 19 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Maher et al. (“Cranberry Juice Induces Nitric Oxide-Dependent Vasodilation In Vitro and Its Infusion Transiently Reduces Blood Pressure in Anesthetized Rats”, Journal of Medicinal Food, 2000; 3(3):141-147) in view of Morris, Jr. et al. (U.S. Patent No. 5,498,428; 1996), citing to Foo et al. (“A-Type Proanthocyanidin Trimers From Cranberry that Inhibit Adherence of Uropathogenic P-Fimbriated Escherichia coli”, J. Nat. Prod., 2000; 63:1225-1228) and Hong et al. (WO 01/13931 A1; 2001) as evidence, as set forth at p.15-19 of the previous Office Action dated October 21, 2021, Applicant now amends claims 1 and 13 to require that the “A-type procyanidin is isolated and purified to be at least about 90% pure”, thereby distinguishing over the cranberry juice product described by Maher et al. Accordingly, the rejection is now hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
1.	Claims 1, 10-11 and 26, as well as newly added claim 32, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howell et al. (WO 99/12541 A1; 1999) in view of Foo et al. (“A-Type Procyanidin Trimers from Cranberry that Inhibit Adherence of Uropathogenic P-Fimbriated Escherichia coli”, J. Nat. Prod., 2000; 63:1225-1228), each already of record, for the reasons of record set forth at p.9-12 of the previous Office Action dated October 21, 2021, of which said reasons are herein incorporated by reference.
Applicant’s cancellation of claims 2, 8, 14, 20, 27 and 30 necessitates the removal of such claims from the statement of the rejection above. 
Newly amended claim 1 now recites that “the A-type procyanidin is isolated and purified to be at least about 90% pure”.
Howell et al. teaches the administration of a proanthocyanidin composition comprising a proanthocyanidin extract, wherein the proanthocyanidin is obtained from any of a variety of proanthocyanidin-containing plants, preferably cranberry plants (especially Vaccinium macrocarpon) for treating or preventing urinary tract infection caused by P-type fimbriated Escherichia coli in a mammal, wherein extracts containing proanthocyanidins with A-type interflavonoid bonds exhibit potent bioactivity for inhibiting adherence of P-type E. coli (abstract; p.1, l.9-17).
As established in the grounds for rejection, Foo et al. provides teachings relevant to establishing the prima facie obviousness of specifically isolating and purifying any one of three A-type proanthocyanidin trimers from cranberry fruit for administration in Howell’s method in light of the activity of such A-type trimers (epicatechin-(4[Wingdings font/0xE0]6)-epicatechin-(4[Wingdings font/0xE0]8, 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7)-epicatechin, epicatechin-(4[Wingdings font/0xE0]8, 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7)-epicatechin-(4[Wingdings font/0xE0]8)-epicatechin, and epicatechin-(4[Wingdings font/0xE0]8)-epicatechin-(4[Wingdings font/0xE0]8, 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7)-epicatechin) in preventing adherence of P-fimbriated E. coli isolates from the urinary tract.
The isolation and purification of such proanthocyanidin trimers for incorporation into Howell’s composition and use in the method disclosed therein meets Applicant’s limitation directed to administration of a composition that “consists essentially of” an effective amount of the claimed A-type procyanidin trimer, particularly in which the proanthocyanidin trimer is isolated and then purified to the exclusion of any other compound present in cranberry fruit, i.e., “at least about 90% pure” as claimed, to maximize therapeutic efficacy and minimize impurity. 
Newly added claim 32 depends from previously rejected claim 26 and further defines the composition as a pharmaceutical administered in the form of, e.g., an oral or topical product. 
Howell et al. teaches proanthocyanidin compositions comprising a proanthocyanidin extract, wherein the proanthocyanidin is obtained from any of a variety of proanthocyanidin-containing plants, preferably cranberry plants (especially Vaccinium macrocarpon), particularly wherein the proanthocyanidins are comprised of two or more flavonoid monomer units, wherein at least two of said units are linked together by an A-type interflavanoid linkage by bonds between C4 and C8 and between the C2 and the oxygen of C7 of the units, and the remainder of any units are linked to each other by a B-type interflavanoid bond between C4 and C8, or between C4 and C6 of the units, for therapeutic use in the treatment or prevention of urinary tract infection in mammals (abstract; p.1, l.9-15; p.16, l.26-p.17, l.2). Howell et al. teaches that the composition may be provided in the form of a pharmaceutical composition, e.g., tablet or liquid form, oral rinse, topical preparation, etc. (p.19, l.4-10). 
Such teachings meet Applicant’s requirement that the composition of the A-type procyanidin (as further modified by Foo et al. to contain the specific A-type procyanidin trimers in isolated and purified form, as above) be administered as a pharmaceutical in the form of, e.g., an oral or topical product. 
Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “Howell and Foo are silent with respect to the nit[r]ic oxide (NO) production capabilities, and therefore vasodilation properties, that procyanidin trimers possess” (Remarks, p.10). Applicant asserts that “the present disclosure details and provides evidence to support increased nitric oxide production and vasorelaxation using a serum-free human umbilical vein endothelial cell (HUVEC) culture system in vitro and a rabbit aortic ring model ex vivo” (Remarks, p.10). Applicant opines that “there is no motivation to use these trimers as opposed to other flavonoids to provide a method of treating or preventing NO-responsive diseases”, and further argues that the urinary tract infections described in Howell et al. “are bacterial infections which require distinct solutions from that of diseases such as hypertension, which are not bacterial in nature” (Remarks, p.10). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant is reminded that the instantly claimed method is directed to “treating or preventing” a NO-responsive disease or disorder by administering the recited composition of the A-type procyanidin trimer “to a subject in need of such treatment or prevention”. Applicant defines the term “preventing” at p.9, l.22-23 of the as-filed specification as “reducing the risks associated with developing a disease, including reducing the onset of the disease”. The subject in need of “prevention” as claimed, therefore, constitutes a subject in need of this risk reduction as per this definition, which reasonably constitutes any subject (including those subjects in need of urinary tract infection treatment or prevention, as described by Howell). As the prior art teachings of Howell in view of Foo provide for execution of this same active step as instantly claimed, and further in view of the fact that any subject is necessarily a subject in need of prevention of hypertension (including those subjects of Howell), the performance of this same active step as suggested by the cited prior art teachings must yield this intended result of “preventing” hypertension in this subject population because products of identical chemical composition must yield the same properties when used in an identical manner. A product and its attributed properties are inseparable. MPEP §2112.
It is not disputed that Applicant’s working examples of the as-filed specification provide evidence demonstrating the vasorelaxation-inducing properties of an A-type procyanidin trimer (i.e., the trimer of the structure that appears in claim 9) via NO production in HUVEC cell culture in vitro and in a rabbit aortic ring model (see, e.g., Ex.3, p.24-26). However, the instantly claimed method is not limited to “treating” a NO-responsive disease (e.g., hypertension) in a subject in need of such treatment, but also circumscribes an embodiment of “preventing” such disease in a subject in need of prevention. As this subject “in need of prevention” reasonably constitutes any subject (including those subjects in need of urinary tract infection treatment or prevention described by Howell, which are also necessarily subjects in need of prevention of hypertension), the cited prior art teachings to Howell as modified by Foo provide reason to execute the same active step in the same patient population (i.e., a subject in need of prevention of hypertension). As such, the same intended result – in this case, preventing a NO-responsive disease or disorder – must necessarily result. The fact that Applicant has recognized another advantage – in this case, prevention of hypertension or another NO-responsive disease - which would flow naturally from following the suggestion of the prior art (i.e., in this case, administration of such A-type procyanidin trimers for treating urinary tract infection) cannot be the basis for patentability when the differences would otherwise be obvious. MPEP §2144(IV) and Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant goes on to argue that “neither Howell nor Foo recite a purity for the A-type procyanidin, let alone a purity of at least about 90%”, alleging that “[t]he purity of the compounds is crucial to their use as impurities can have unwanted, adverse effects and can reduce the efficacy of such compounds when administered” (Remarks, p.10-11).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant takes an unreasonably narrow view of the teachings of Howell et al. and Foo et al. and what such teachings would have collectively suggested to the ordinarily skilled artisan at the time the instant invention was made. Here, Howell et al. teaches the use of a substantially purified A-type proanthocyanidin extract obtained from cranberry plants, noting further specific structural features of the proanthocyanidins that are particularly useful for inhibiting adherence of P-type E. coli and thereby treating or preventing urinary tract infection caused by such P-type E. coli. Foo et al. provides factual evidence demonstrating that three specific A-type procyanidin trimers isolated from cranberry fruit were specifically efficacious for inhibiting adherence of P-type E. coli – (i) epicatechin-(4[Wingdings font/0xE0]6)-epicatechin-(4[Wingdings font/0xE0]8, 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7)-epicatechin, (ii) epicatechin-(4[Wingdings font/0xE0]8, 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7)-epicatechin-(4[Wingdings font/0xE0]8)-epicatechin, and (iii) epicatechin-(4[Wingdings font/0xE0]8)-epicatechin-(4[Wingdings font/0xE0]8, 2[Wingdings font/0xE0]O[Wingdings font/0xE0]7)-epicatechin. The ordinarily skilled artisan, therefore, would have been motivated to specifically isolate and purify such compounds from cranberry fruit to the exclusion of any other compound present therein (i.e., “at least about 90% pure” as claimed) to yield maximized therapeutic efficacy of the trimer with minimized impurity. 
The concerns that Applicant raises regarding the presence of impurities in the A-type procyanidin composition described by Howell or Foo are noted, but fail to weigh in favor of patentability. Each of Howell et al. and Foo et al. document the knowledge and ability of skilled artisans to specifically isolate and purify A-type procyanidins from cranberry fruit. The concept that the ordinarily skilled artisan would have further exploited such known methods to maximize purity of the therapeutically effective procyanidins described by Foo et al. would have been well within the ordinary skill of such artisan and, further, would have been prima facie obvious at least in view of the artisan’s desirable goal to maximize therapeutic efficacy and minimize impurity that may detract from such efficacy. 
For these reasons supra, rejection of claims 1, 10-11, 26 and 32 is proper.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1, 9-11, 13, 21, 26 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,675,630 B2, 
citing to Escobar (“Hypertension and Coronary Heart Disease”, Journal of Human Hypertension, 2002; 16:S61-S63) as evidence, 
each already of record, for the reasons of record set forth at p.17-18 of the previous Office Action dated October 21, 2021, of which said reasons are herein incorporated by reference. 
Applicant’s cancellation of claims 2, 8, 14, 20, 27-28 and 30-31 necessitate the removal of such claims from the statement of the rejection above. 
Newly amended claims 1 and 13 now require that the “A-type procyanidin is isolated and purified to be at least about 90% pure”.
‘630 recites A-type procyanidins of identical chemical structure to those instantly claimed, in which the A-type procyanidin is administered for inducing vasorelaxation in a hypertensive subject to treat hypertension in the form of a composition that consists of an effective amount of the A-type procyanidin to induce vasorelaxation in the subject, and further recites in the patent claims that the A-type procyanidin is “substantially pure”. As the ‘630 claims provide for the administration of a composition in which the sole component thereof is the A-type procyanidin (as necessarily implied by defining such composition as “consisting” of the A-type procyanidin), such teaching meets Applicant’s requirement that the A-type procyanidin be “isolated and purified to be at least about 90% pure”. 

Response to Applicant’s Arguments
In reply, Applicant “requests that the outstanding non-statutory double patenting rejections of the pending claims be held in abeyance until the claims of this application are otherwise found to be allowable” (Remarks, p.11). 
The arguments have been fully and carefully considered, but are not found persuasive. 
In view of the fact that the instant claims are not in condition for allowance as evidenced by the rejections set forth infra, and further in view of the fact that Applicant has not filed a Terminal Disclaimer and/or persuasively distinguished (either through amendment and/or remark) the instant claims over the ‘630 patent claims, the rejection remains proper.
For these reasons supra, rejection of claims 1, 9-11, 13, 21, 26 and 29 is proper. 

Double Patenting (New Grounds of Rejection)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,675,630 B2, 
citing to Escobar (“Hypertension and Coronary Heart Disease”, Journal of Human Hypertension, 2002; 16:S61-S63) as evidence, 
as applied above to claims 1, 9-11, 13, 21, 26 and 29,
further in view of Howell et al. (WO 99/12541 A1; 1999). 
‘630 as applied above to claims 1, 9-11, 13, 21, 26 and 29.
‘630 differs from the instant claims only insofar as it does not specifically teach that the composition of the A-type procyanidin is a pharmaceutical administered in the form of, e.g., an oral or topical product (claims 32-33). 
Howell et al. teaches proanthocyanidin compositions comprising a proanthocyanidin extract, wherein the proanthocyanidin is obtained from any of a variety of proanthocyanidin-containing plants, preferably cranberry plants (especially Vaccinium macrocarpon), particularly wherein the proanthocyanidins are comprised of two or more flavonoid monomer units, wherein at least two of said units are linked together by an A-type interflavanoid linkage by bonds between C4 and C8 and between the C2 and the oxygen of C7 of the units, and the remainder of any units are linked to each other by a B-type interflavanoid bond between C4 and C8, or between C4 and C6 of the units, for therapeutic use in the treatment or prevention of urinary tract infection in mammals (abstract; p.1, l.9-15; p.16, l.26-p.17, l.2). Howell et al. teaches that the composition may be provided for administration in the form of a pharmaceutical composition, e.g., tablet or liquid form, oral rinse, topical preparation, etc. (p.19, l.4-10). 
A person of ordinary skill in the art at the time the instant invention was made would have found it prima facie obvious to formulate the A-type procyanidin compounds of the ‘630 claims into a pharmaceutical composition for administration as an oral or topical product because Howell et al. teaches pharmaceutical compositions of A-type proanthocyanidins with substantially identical structural features to those of the ‘630 claims for therapeutic use in the form of an oral or topical pharmaceutical product, thereby suggesting the use of substantially similar formulations of such A-type procyanidin compounds for other recognized therapeutic uses (such as, in this case, the treatment of hypertension via inducing vasorelaxation, as set forth in the ‘630 claims).
This is a nonprovisional nonstatutory double patenting rejection. 

Conclusion
Rejection of claims 1, 9-11, 13, 21, 26, 29 and 32-33 is proper.
Claims 12, 22 and 25 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
June 4, 2022